 OVERNITE TRANSPORTATION COMPANYOvernite Transportation CompanyandBynum PaulMcKinney and Larry N. Freeman.Cases 5-CA-6370 and 5-CA-6385July 23, 1974DECISION AND ORDERBy CHAIRMAN MILLER and MEMBERS FANNING ANDJENKINSOn March 29, 1974, Administrative Law Judge Eu-gene George Goslee issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief and has decided to affirm theAdministrative Law Judge's rulings, findings, andconclusions and to adopt his recommended Orderonly to the extent consistent herewith.The Administrative Law Judge concluded that thefive drivers terminated by Respondent following theirrefusal to cross a picket line at the premises ofRespondent's customer, Leon Ferenback, Inc., wereengaged in concerted activity. Nevertheless, based onhis conclusion that Respondent's action was justifiedby business necessity, the Administrative Law Judgerecommended that the complaint be dismissed in itsentirety.With respect to this conclusion the AdministrativeLaw Judge relied on evidence that Leon Ferenback,Inc., is a substantial customer of Respondent and thatRespondent sought, although unsuccessfully, to sub-stitute other drivers in its employ for those driverswho refused to make the Ferenback deliveries. More-over, in view of Respondent's statement to each driverconcerning the necessity of "replacing" him, coupledwith Respondent's conduct in immediately hiring newdrivers to make the Ferenback deliveries, the Admin-istrative Law Judge asserted that there was no evi-dence that any driver was "discharged."Contrary to the Administrative Law Judge, we findthat Respondent discharged driver Larry Freeman onOctober 5,1973, and that such discharge violated Sec-tion 8(a)(1) of the Act.In his Decision the Administrative Law Judge ade-quately summarized the law applicable to cases of thiskind. Although we agree with the Administrative LawJudge's statement of the law, we disagree with hisapplication of the relevant legal principles to the ter-515mination of driver Freeman's employment.In this regard we think it significant that Freeman,who was the first driver to refuse to cross the picketline at the Ferenback plant, was terminated by Re-spondent several days before the refusal of the otherdrivers to make the Ferenback deliveries and at a timewhen Respondent had apparently no knowledge orreason to believe that other drivers would followFreeman's lead. Accordingly, and although there maybe merit to Respondent's argument that the refusal ofseveral drivers on October 10 to cross the Ferenbackpicket line placed it in a position where the efficientoperation of its business necessitated replacing thesedrivers with others who would make the deliveries, itis difficult to see how these considerations could haveprompted Respondent's conduct on October 5. Thuswe note that Freeman testified without contradictionthat on the morning of October 5, when he was giventhe Ferenback assignment and informed the dilspatch-er of his reluctance to cross the Ferenback picket line,he also requested that the assignment be offered toanother driver. Although there were 8 or 10 driversavailable at the terminal, Respondent declined tochange the assignment or to ask other drivers if theywould take it.' In fact, had Respondent acceded toFreeman's request there is reason to believe that therewould have been little difficulty in finding a driver totake Freeman's place. 2 Thus, following Freeman'stelephone call to the dispatcher indicating that he wasparked outside the Ferenback plant but would notcross the picket line, Respondent was able to send outa driver from the terminal who made the deliveryforthwith?We find additional and strong support for our con-clusion that Freeman was discharged in contraven-tion of Section 8(a)(I) in the conduct of Respondent'sterminal manager, Ernest Bullock. Although the Ad-ministrative Law Judge concluded that there was noevidence that any employee was "discharged" ratherthat "replaced," we are satisfied that the record evi-dence of Bullock's conduct on October 5 warrants theopposite conclusion insofar as driver Freeman is con-cerned. Thus, when Freeman spoke to Bullock bytelephone on October 5, and informed him that wewould not enter the Ferenback plant, he also asked ifthis refusal would cause Bullock to "fire" him. Bul-i In passing on the merit of a "business necessity" defense in similar casesthe Board has often considered the availability of other drivers.BraswellMotor Freight Line189 NLRB 503 (1971)2 It is well settled that evidence that employees may have to be transferredor reassigned to do the work in issue is not sufficient to establish anemployer's business justification for replacing employees in cases of thiskindOvermte Transportation Company.154 NLRB 1271, 1274,(1965).3 In finding that Respondent's conduct was motivated by business necessi-ty, the Administrative Law Judge noted that Respondent attempted to substi-tute drivers for those who refused to make the deliveries to Ferenback. Thisis true, however, only with respect to the events of October 10.212 NLRB No. 84 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDlock replied that Freeman would have to be "replacedaltogether." Apparently Bullock's use of the word "re-placed" persuaded the Administrative Law Judge thatFreeman's termination did not constitute a "dis-charge."As we have often noted, in distinguishing between"replacement" and "discharge," substance ratherthan precise wording is important.Redwing Carriers,Inc.,137 NLRB 1545(1962). We are satisfied afterreviewing all of the record evidence that Freeman wasdischarged because of his refusal to cross the picketline and because this refusal angered Respondent'sterminal manager. Thus, when Freeman returned tothe terminal on October 5, Bullock refused Freeman'srequest to discuss the matter further. He also toldFreeman that he did not want to catch him back onthe property. Bullock did not even want to give Free-man time to pick up his belongings at the terminal.Bullock acknowledged in his testimony that he neverexplained to Freeman or to any other driver the dif-ference between replacement and discharge." Finally,Freeman alone among the drivers subsequently re-ceived a slip from Respondent for purposes of thestate employment security office stating that he hadbeen "discharged" because of his refusal to "carry outinstructions."5As for the four drivers terminated on October 10,although we believe there is reason to be suspicious ofRespondent's motives in ending their employment,we are not prepared on the basis of this record todisturb the Administrative Law Judge's findings andconclusions with respect to them. We note in thisregard that there are numerous factual differencesbetween their situation and that of employee Free-man.'THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(1) ofthe Act, we shall order it to cease and desist therefromand take certain affirmative action designed to effec-tuate the policies of the Act, including the offer ofreinstatement of Larry N. Freeman, with backpay'computed in the manner set forth in F.W. WoolworthCompany,90 NLRB 289 (1950), with interest addedBullock also testified that it was Respondent's "policy" to discharge adriver who refused to cross a picket line. Although Respondent's counselthereafter denied that this was thepolicy,Bullock's testimony, particularlyin view of all the surrounding circumstances,tends to support the conclusionthat Freeman'sdischarge was not motivated by business necessity.5CompareOverrate Transportation Company, supra6Our action in adopting the Administrative Law Judge'sDecision as mod-ified herein should not be construed as endorsing his observations withrespect to the views on concerted activities expressed by the Court of Appealsfor theFourth Circuit inN L R B v Union Carbide Corporation, 440F 2d 54.56 (C.A 4, 1971)., cert. denied 404 U S 826 (1971)thereto in the mannerset forth inIsisPlumbing &Heating Co.,138 NLRB 716 (1962).ORDERRespondent, Overnite Transportation Company,Bristol, Tennessee, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interfering with the rights of employees to en-gage in protected concerted activity by dischargingthem in violation of Section 8(a)(1) of the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their right to self-organization, to form, join, orassistany labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Offer Larry N. Freeman immediate and fullreinstatement to his former fob or, if that fob no lon-ger exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights andprivileges previously enjoyed, and make him wholefor any loss he may have suffered by reason of hisunlawful discharge in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this recommendedOrder.(c)Post at its Bristol, Tennessee, terminal copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 5, after being duly signed byRespondent's representative, shall be posted for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.-' In the event that thisOrder is enforced by a Judgmentof a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNational LaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United StatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board "9 OVERNITE TRANSPORTATION COMPANY517APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interfere with the right of employ-ees to engage in protected concerted activity bydischarging them for refusing to cross a lawfulpicket line established at the premises of anotheremployer.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.WE WILL offer to Larry N. Freeman immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition, without prejudice to his seniority andother rights and,privileges, and make him wholefor any loss or earnings he may have suffered asa result of his discharge. -All our employees are free to engage in concertedactivities for their mutual aid and protection withinthe meaning of Section 7 of the Act or to refrain fromsuch activities.OVERNITE TRANSPORTATIONCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Building, Room 1019, CharlesCenter, Baltimore, Maryland 21201, Telephone 301-9462-2822.idated complaints I issued by the General Counsel of theNational Labor Relations Board and answers filed by Over-nite Transportation Company, hereinafter called the Re-spondent. The issues raised by the pleadings in theseconsolidated proceedings relate to whether the Respondentviolated Section 8(a)(1) of the National Labor RelationsAct, as amended, by terminating the employment of 5 em-ployees because they engaged in protected concerted activi-ties asdefined in Section 7 of the Act.On February 28, 1974, Administrative Law Judge Asherdied, thus invoking the procedures specified in Section 5(c)of the Administrative Procedure Act (5 U.S.C. 554(d))2 andSection 102.36 of the Board's Rules and Regulations,Series8, as amended. Thereafter all parties consented to waive ahearingde novoand agreed to the designation of anotherAdministrative Law Judge in his place. Effective March 20,1974, the undersigned Chief Administrative Law Judge des-ignated himself to write the decision in these consolidatedproceedings. No objection has been received to such desig-nation.Upon consideration of the record, including the brieffiled by the General Counsel, I hereby make the following:FINDINGS OF FACT AND CONCLUCIONS1.PRELIMINARY MATTERS(COMMERCE, JURISDICTION, AGENCY, AND THE STATUS OF THE LA-BOR ORGANIZATION)The complaints allege, the answers admit, and I find that(1) the Respondent is engaged in the local and interstatetransportationof freight by motor carrier; (2) theRespondent's operations and revenues satisfy the Board'sstandards for the assertion of jurisdiction over interstatefreight carriers; (3) the Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act; (4)Ernest Bullock and John Cole, who are, respectively, theRespondent'sterminalmanager and assistant terminalmanager at Bristol, Tennessee, are supervisors and agents ofthe Respondent Company within the meaning of Section2(11) of the Act; and (5), the United Textile Workers ofAmerica,AFL-CIO, Local 532, herein called TextileWorkers, is a labor organization within the meaning of Sec-tion 2(5) of the Act.IITHE UNFAIR LABOR PRACTICES ALLEGEDIn the consolidated complaints the General Counsel hasalleged that the Respondent violated Section 8(a)(1) of theDECISIONSTATEMENT OF THE CASEEUGENEGEORGE GOSLEE, Administrative Law Judge: Thiscase washeard before Administrative Law Judge Sydney S.Asher atBristol,Tennesse, on January 3, 1974, upon consol-1The complaint in Case 5-CA-6370 was issued on November 21, 1973, acharge filed on October16, 1973,and served on the Respondent on said date,and the complaint in Case 5-CA-6385 was issued on November 21, 1973, acharge filed on October 23, 1973, and served on the Respondent on October24, 1973 On November 21, 1973,the Regional Director for Region 5 issuedand served the parties an order consolidating,cases,thereby consolidatingsaid cases for hearing2 Section 554(d) provides, in relevant part, that "The employee who pre-sides at the reception of evidence pursuant to Section 556 of this title shallmake the recommended decision or initial decision as required by Section557 of this title,unless he becomes unavailable to the Agency." 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct whenit terminated' the employment of Bynum PaulMcKinney,BillyM.Benfield,Grayson Street,JerryW.Tibbs, andLarryN. Freeman because the named employ-ees engaged in protected concerted activities by refusing tocross picket lines establishedby'the United Textile Workersof America, AFL-CIO, Local 532,hereinafter called theUnion, at the premises of Leon Ferenback,Incorporated, atJohnsonCity, Tennessee.The Respondent's answers denythe allegation of terminations,but the Respondent admitsthat the 5 employees were separated from their employmentwhentheyrefused to cross the picket line in order to permitthe Companyto hire replacements who would make freightdeliveries to the Ferenback plant.A. The FactsThe facts in this proceeding) are little in dispute. TheRespondent, as a part of its overall interstate operations,maintains a terminal at Bristol, Tennessee, from where itemploys both over-the-road and local drivers. At times ma-terial to these cases the Respondent employed 25 to 30 localdrivers out of the Bristol terminal, who reported on variousshifts, and who generally made local deliveries within a50-mile radius of Bristol, including deliveries of freight peri-odically made to the Leon Ferenback plant at Johnson City.On September 27, 1973,4 employee Freeman reported towork on the 9 a.m. shift and about lunchtime was dis-patched with a load of freight to the Ferenback plant. Whengiven the order Freeman questioned the dispatcher, CurtisMilhorne, about the strike at the Ferenback plant, indicatedtoMilhorne that he was aware that some trouble had oc-curred, and asked what he should do if he encountereddifficulty inmaking the delivery. Milhorne replied thatFreeman should take the load, but if trouble ensued Free-man should call Milhorne or the terminal manager.When Freeman attempted to deliver his load at one gateat the Ferenback plant he was met with 8 to 10 pickets, andhe was threatened that he would be sorry if he tried to crossthe picket line. Apparently at the suggestion of the picketsFreeman tried another entrance to the plant, but Freemanwas told by a picket along the way that if he went throughthe'gate the picket would bust his head. Freeman encoun-tered similar resistance and threats at the second gate, so heparked his truck and entered the Ferenback premises to callthe Bristol terminal. Freeman called the terminal manager,Ernest Bullock, told Bullock of the resistance and threats,and was instructed by Bullock to bring his load back to theBristol terminal.When Freeman returned to the terminal he was given a3The General Counsel's use of the term "terminated," as opposed to"discharged,"leaves some doubt as to whether the contention is that theemployees were irrevocably separated from their employment as proscribedby case lawexpressedinRockaway News Supply Company,95 NLRB 336, orreplaced under conditions where the Respondent has not shown the requisitenecessity dictated by overriding business consideration as promulgated bythe Board's rule inRedwingCarriers, Inc,137 NLRB 1545 The GeneralCounsel's brief, relying in major part on the decision of the AdministrativeLaw Judge inOvernite Transportation Company,209 NLRB No 112, furtherconfusesthe issue,but on the whole record, and particularly upon the Gener-alCounsel's reliance on a certain antiunion expression of one of theRespondent's agents,Iam inclined to the belief that it is the GeneralCounsel's contention that the employees were discharged4All dates hereinafter are in 1973, unless specified to the contrarymessageby Milhorne that Bullock had left instructions thatFreeman was to report for work at 8 a.m. the followingmorning to take the load of freight back to the Ferenbackplant.After work on September 27, Freeman met with approxi-mately 15 to 20 other drivers in the company parking lot.Employees Tibbs and McKinney were among the driverswho attended the meeting. Freeman explained what hadhappened at the Ferenback plant and informed the employ-ees of Bullock's order to return with the load on the follow-ing morning, and the employees agreed that if Freeman wasfired they would back him 100 percent by havinga meetingwith Bullock to have Freeman reinstated.Freeman, whose regular reporting time was 9 a.m., re-ported to work at8 a.m. onSeptember 28, but was dis-patched with a load to another location, and not to theFerenback plant. On October 5, however, Dispatcher KellyTerry directed Freeman to take another load of freight tothe Ferenback plant. Freeman informed Terry that he hadpreviously been warned and threatened about crossing thepicket line at the Ferenback plant, and argued with Terryabout the assignment. Terry called the assistantterminalmanager, John Cole, and Freeman renewed his argumentthat he had previously been warned of a busted head anddid not want to return to the Ferenback plant. Freeman didnot prevail in the argument, however, and drove the load offreight to Johnson City, but with the warning that he wouldnot cross the picket line.Freeman was met by the pickets before he arrived at thegate at the Ferenback plant. He stopped at the first gate,explained to the pickets that he did not want any trouble,but was reminded by the pickets that he had been warnedbefore. Freeman parked his truck, walked to the secondgate, and was again reminded by the pickets that he hadpreviously been warned as to the consequences of crossingthe Ferenback picket line. Freeman parked his truck, en-tered the premises, called Dispatcher Terry, told Terry thathe did not want his truck or his head torn up, and wouldnot cross the picket line. Terry replied that there was noth-ing he could do, and transferred Freeman's call to TerminalManager Bullock.Freeman explained to Bullock that he had already statedthat he would bring the load to Ferenback, but would notcross the picket line. Bullock replied that there was nothingleft to do but replace Freeman. Freeman asked if Bullockintended to fire him because he wouldn't cross the picketline with a chance of getting his head busted, getting thetruck torn up, or being run off the road. Bullock answeredthat he was sorry, but had no alternative but to replaceFreeman.At Bullock's request, nevertheless, Freeman agreed toremain with his equipment until another employee could besent out. Later a companysalesman,Bob Mullins, appearedat the site with another driver, Gene O'Neil. Freeman ex-plained what had happened, Mullins directed O'Neil to pro-ceed to make the delivery, and Freeman returned to theterminal with Mullins.IAt the terminal Freeman reported to Bullock's office, butBullock refused to discuss the matter and directed Freemanto leave the premises and not to return. At a later timeFreeman received a slip, filed by the Respondent with the OVERNITE TRANSPORTATION COMPANY519Tennessee Department of Employment Security, which re-cited that Freeman was separated because he "did not carryout instructions."On cross-examination Freeman was questioned as to thereason he refused to cross the picket line at-the Ferenbackplant. Freeman replied that he was scared, that he had beenthreatened with a busted head, and that he was fed up withLeon Ferenback and afraid to cross the picket line. Free-man also admitted on cross-examination that his prehearingaffidavit given to the Board's agent contained no mentionof the meeting of drivers which he testified took place afterhis assignment to the Ferenback run on September 27.Bynum Paul McKinney, like Freeman, was employed bythe Respondent at Bristol, and operated a tractor-trailer rigon local deliveries in the tri-state area within a 50-mileradius of the terminal. Also like the other drivers named inthe complaints, McKinney had customarily made freightdeliveries to the Ferenback plant at Johnson City beforeevents occurred in September and October which causedhim to refuse to enter the Ferenback premises.On September 24, McKinney was dispatched with a com-bination load to Johnson City. After several stops he ob-served a picket line at the Ferenback plant, and because apart of his load was destined for that customer he calledAssistant TerminalManager John Cole. McKinney ex-plained that all he had left to deliver was the Ferenbackfreight, and asked if Cole wanted him to cross the picketline.Cole replied, "No," but instructed McKinney to stopat another location and pick up some freight which employ-ee John Boozer had failed to deliver to Ferenback becauseof unwillingness to cross the picket line. McKinney pickedup Boozer's freight and returned it to the terminal togetherwith his undelivered consignment for Ferenback.On October 9, McKinney reported for work at 9 a.m. andwas dispatched with a load for Ferenback's plant No. I atJohnson City. When McKinney arrived at Johnson City nopickets were visible, and after talking with a Ferenbackforeman he entered the premises and made the delivery. Thepickets had arrived by the time McKinney departed, butapparently nothing was said.On the following day, October 10, McKinney was sent toa pharmacy in Johnson City to drop a trailer to be unload-ed.While at the pharmacy McKinney called DispatcherKelly Terry, and was instructed to go to the K-Mart parkinglot to pick up a load from employee Billy Benfield.Benfield's load was destined for Ferenback, but Benfieldhad refused to cross the picket line. McKinney arrived atthe K-Mart parking lot, talked to Benfield, and then tookBenfield's tractor-trailer to the Ferenback plant. When hearrived McKinney observed 8 or 9 pickets stationed acrossthe entryway at both Ferenback gates. At this juncturesalesman Bob Mullins drove up and asked McKinney if heintended to cross the picket line. McKinney replied that hecould not afford to endanger his family or himself, andrefused to cross. McKinney waited while Mullins called theterminal, and then drove the tractor-trailer back to the ter-minal, while'Mullins and Benfield returned in the former'sautomobile.Back at the terminal, McKinney reported to DispatcherMilhorne, and was instructed to see Terminal Manager Bul-lock. Bullock, with Cole present, asked McKinney what hisproblem was, and McKinney replied that he was afraid for-himself and his family to cross the picket line. Bullock askedifMcKinney's problem was with the pickets at Johnson Cityor with employees Benfield and Street. McKinney repliedthat the problem did not involve any of Overnite's employ-ees, and refused Bullock's request that he reconsider anddeliver the consignment to the Ferenback plant. Bullockanswered that he would have to replace McKinney, andshut off all further argument by McKinney concerning thedanger in crossing the picket line.McKinney also testified that he attended the meeting ofdrivers in the company parking lot, previously described inthe testimony of Larry Freeman. According to McKinney,20 or 30 employees attended the meeting, but he was unableto recall who the employees were or who spoke, and onlygenerally recalled some conservation about not crossing thepicket line at Leon Ferenback.McKinney further testified that on an undisclosed day,which he approximated as a month or two before his separa-tion, he had a conversation with Assistant Terminal Manag-er John Cole, at which Cole asked if McKinney knew of anydrivers available for hire.McKinney mentioned his wife'scousin, and Cole asked who the individual drove for. Mc-Kinney was unable to provide an answer, and Cole askedif the proposed candidate was driving for a union outfit.McKinney assured him that he had no such knowledge andCole stated, "We don't want none of that damn stuff aroundhere, we have enough bitching and griping the way it is."On cross-examination McKinney admitted to knowledgethat Ferenback was a very good customer of the Respon-dent, that McKinney had repeatedly made deliveries to thatlocation, and there was nothing unusual about his dispatchon the Ferenback run. McKinney agreed that his reason fornot crossing the picket line was fear for what might happento his family and himself. Like Freeman, McKinney admit-ted that his prehearing affidavit contained no mention ofthe drivers' meeting held in the company parking lot. Healso admitted that he is not a member of, or represented by,the United Textile Workers.Billy Benfield, unlike Freeman and McKinney, was em-ployed as both an over-the-road and a local driver out of theBristol terminal. As related above in conjunction with Mc-Kinney's testimony, Benfield refused to cross the picket lineat Leon Ferenback's, and he was afraid for his own safetyand that of his family to cross the picket line. Terry repliedthat Benfield was to call Bullock if he did not make thedelivery.Benfield stopped on the outskirts of Johnson City, calledFerenback, and was told that there were pickets at plant No.1, but not at plant No. 2. He proceeded to plant No. 2, butstopped at the entrance where 4 pickets were stationed. Thepickets explained that it was a legal strike and they did notwant Benfield to cross the picket line. A Ferenback shippingclerk came out and told Benfield to enter and that thepickets would not bother him: Benfield replied again that hewas concerned with the safety of himself and his family, andwas told by the clerk to proceed to the south gate.The clerk accompanied Benfield to the south gate where2 or 3 pickets were present. The pickets again informedBenfield that a legal strike was in process and he was notto cross the picket line. Benfield moved the truck to the 520DECISIONSOF NATIONALLABOR RELATIONS BOARDK-Mart parkinglot, calledBullock and told him that therewas a strike and a picket line at Ferenback's.Bullock ex-pressed awareness of these facts,and Benfield told him thathe feared for his safety and thatof his familyif he crossedthe picket line. Bullock replied that he had no alternativebut to replace Benfield,but told him to staywhere he wasand someonewouldbe sent topick him up.When Benfield returned to the terminal he met with Bul-lock and again expressed fear about crossing the picket line.Bullock answered that if Benfield would take the assign-ment back and deliverit to Ferenbackhe could keep hisjob,otherwise Bullock would replace him.Benfield refused andleft the terminal.Uponcross-examination Benfield admitted that therewas nothing unusual about his dispatch to deliver freight toLeon Ferenback,and that his only reason for refusing tocross the picket line at Ferenback was that he was afraid forhimself and hisfamily.Benfield also admitted that this wasthe singular and sole reason he gave the Respondent'sagents when he refusedthe deliveryassignment given him.Grayson Street was initially employed bythe Respondentas an over-the-road driver,but from October1973 until thedate of his separation he was employed as a local driver outof the Bristol terminal. On October 10, Street was dis-patched,at the same time as Benfield,to take a consignmentof freightto LeonFerenback.Also like Benfield, Street wasgiven a telephone number to call when he reached JohnsonCity. At the outskirtsof JohnsonCity, Street stopped whileBenfield made a telephone call, and he then proceeded toFerenback's plantNo. 1, wherehe met pickets at the en-trance.The picketsasked Street not to cross the picket lineand he contacted Assistant Terminal ManagerJohn Cole.Cole told Streetto deliver the freight and to ignore thepickets, but Street replied that he was afraid to make thedelivery.Cole transferred the call to Bullock,who repeatedthe instruction to Street to take the freight into the Feren-back plant and deliver it. Street refused on grounds of fearand Bullock asked if Street knew what the consequenceswould be.Street countered that he understood Bullockwould fire him,but Bullock replied,"No, I willdust replaceyou." Street expressed his unwillingness to cross the picketline and wastold byBullock to remain where he was andsomeone would be sent to replace him.Jerry Tibbs, anotherlocal driver,subsequently appearedat the scene with salesman Mullins, and Street engagedTibbsin a conversation to the effect that Street did not wantto influenceTibbs' choiceabout crossing the picket line.Tibbsin turn told Mullins that he would not cross the picketline to enter the Ferenback premises,but Mullins persistedin the argument that one employee or the other shoulddeliver the Ferenback freight. Mullins did not persist andleft to make a telephone call. When Mullins returned heinstructedTibbsto drive Street's truck back to the terminal.Street accompanied Mullins to the K-Mart parking lot whileMullins instructed McKinney to take the truck assigned toBenfield to Leon Ferenback.Street subsequently returned to the terminal with Mullinsand Benfield, with McKinney following in Benfield's truck.At the terminal Street was instructed to report to Bullock,who asked Street to reconsider and deliver the freight toFerenback.Street refused and Bullock informed him thattherewas no choice but to replace him.On further directexamination Street testified that he hadbeen a member of theTextile Workers Union,but admittedthat his former membershipin the Unionhad nothing to dowith his refusalto cross the picketline at the Ferenbackpremises. On cross-examination Street admitted that he wasnever threatenedaboutcrossing the picket line,but alsoadmitted that whenhe called Cole afterrefusing to make thedeliveryhe gave as his reason, "BecauseIwas afraidto crossthe picketline." Street further admitted that in his laterconversation with Bullock,he told Bullock he "was afraidto go in there." Street furtheradmitted thatneither in hisstatementto companyofficials, nor in the information heprovided tothe Board,did he mention any reluctance aboutcrossing thepicketline because he was concerned "aboutrunning over men tryingto helpthemselves."Streetfinallyadmitted that there was nothing unusual about his dispatchtoFerenback,and that hehad made both pick ups anddeliveries from this customerbefore.In further examinationtheAdministrative Law Judgeposed the followingquestions to the witness Street:JUDGEASHERMr. Street, you testifiedthat at one timeyou were amember ofthe TextileWorkers Union?WITNESSYesJUDGE ASHERWere youamemberof the TextileWorkers Union at the time yourefused to cross theirpicket line?WITNESSNo.JUDGE ASHERDo I understand-I do notwant to putwordsin yourmouth,Mr. Street,but I just want tomake sure that Iunderstand yourtestimony If I havemisunderstoodit,you are tocorrect me. Do I under-stand that one of the reasonsyou refusedto cross thepicketline was a matter of principle?WITNESSYes.JUDGE ASHERAnd the otherreason was that you werescared?WITNESSThat is right.JUDGE ASHERAnd therewere two reasons?WITNESSYes.JUDGE ASHERAnd bothof these reasons contributedto your decision not to cross the picket lineWITNESSYes.JUDGE ASHERThat is what I thought youtestified butIwanted to be sure.In furtherance of the foregoing questions and answersStreet was further cross-examined by the Respondent. Inthis examination Street admitted that his motive of sympa-thy with the Ferenback strikers was never mentioned to theRespondent as a reason for refusing to cross the picket line,was never furnished to the Board's agents in any prehearinginterview of correcpondence,and was advanced by Streetfor the first time during the course of the hearing.Much of the evidence of the background events leadingto the separation of employee Jerry Tibbs has been outlinedabove. In capsulization,Tibbs was dispatched on October10 with a consignment of freight for Leon Ferenback. Tibbs OVERNITE TRANSPORTATION COMPANY521was told by Cole that Grayson Street had refused to crossthe picket line at Ferenback plant, but Cole only repeatedhisinstructions.SalesmanMullinsdroveTibbs toFerenback's plant No. 1. Tibbs then conversed with thepickets, and was asked if he had figured out the conse-quences of what would happen if he crossed the picket line.Tibbs was also warned that there were ways of getting peo-ple who ran frieght across a picket line. Tibbs conferredwith Street, and then informed Mullins that he would nottake the consignment across the picket line. Mullins madea call and directed Tibbs to take the truck back to theterminal. Back at the terminal Tibbs saw Bullock, whoasked him to reconsider. Tibbs refused on grounds that hecould-not take the chance of involving himself or his family,and that he didn't want to hurt anyone else. Bullock repliedthat he was left with no choice but to replace Tibbs.On direct examination Tibbs related that he attended themeeting of drivers held in the company parking lot in lateSeptember. According to Tibbs' version several employeesgathered in the parking lot and had a discussion about theordeal Freeman had suffered when he attempted to deliverfreight to the Ferenback plant. Freeman told the group thathe did not want to cross-the picket line because he had beenthreatened. According to Tibbs he stated to the drivers thathe did not want to cross because the Ferenback employeeswere trying to help themselves, and several other employees,including Freeman and McKinney, joined in this expressionand agreed not to cross the picket line.On cross-examination Tibbs acknowledged that he madeno mention of the drivers' meeting in the affidavit of factspreviously furnished to the Board's agents.Tibbs similarlyadmitted that in the information he provided to the Boardhe had given as his reason for not crossing the picket line,"I'did not want to go because there had been a lot ofviolence on that picket line and I had children and I askedhim to send another driver." Finally, Tibbs also admitted oncross that when he approached the picket line on October10, he observed men in a car with rifles and shotguns, wasthreatened by the pickets, and returned to the terminal totellBullock he would not cross for fear that somethingmight happen to his family or himself.B.The Respondent's DefensesIt is a defense of the Respondent that an employee whorefuses to cross a picket line because of physical fear is notengaged in concerted activity because he does not act onprinciple,makes no common cause, and contributes noth-ing to mutual aid or protection in the collective-bargainingprocess.5 It is an alternative defense of the Respondent thatthe five employees named in the complaints were not dis-charged, but rather replaced because of the Company'soverriding business necessity to serve a customer and, ac-cordingly, the five employees have status only as replacedeconomic strikers who have not applied to return to work .6In support of its alternative defense, the Respondent elic-ited the testimony of Terminal Manager Bullock,who testi-fied,as is otherwise well established in the record,that LeonFerenback,Incorporated,is a regular and substantial cus-tomer of the Respondent's Bristol terminal.Freight pickupsand deliveries from Ferrenback's JohnsonCityplants consti-tuted an established portion of the Respondent's businessbefore the strike calledby the TextileWorkers, and hascontinued as a substantial portion of its Bristol businessduring the strike. According to Bullock,the Respondent'sbusiness records reflect that during the 4-month period ofSeptember through December, 1973, theRespondent sent orreceived approximately 30 to 32 trailer loads of freight eachmonth from the Ferenback plants. Bullock also testifiedthat Respondent's local drivers are assigned to regular runs,and that 8 to 12 local drivers are required to service Feren-back out of the Bristol terminal.The Respondent operatesunder an ICCcertificate, andafter the strikeby theTextileWorkers began the Respon-dent received a call from Ferenback to the effect that legalaction would be instituted if the Respondent did not contin-ue to service its customer.When the five employees persist-ed in their refusals to cross the picket line,Bullock replacedthe employees,and, according to his uncontradicted testi-mony, the replacements are still employed and the replacedemployees have not applied to return to work.Although thestrike has continued,the Respondent has also continued tomake pickups and deliveries at Ferenback's plants.The General Counsel conducted a very limited cross-examination of Bullock,touched only peripherally onBullock's direct testimony concerning the Respondent'sbusiness necessity,and the hiring and continued employ-ment of replacements. The General Counsel offered no re-buttal evidence to refute or alter the evidence established byBullock's testimony.C. The ConclusionsSome fundamental legal principles involved in this pro-ceeding are well established under a substantial body oflegal precedent, and can be disposed of at the outset. Non-striking employees who refuse as a matter of principle tocross a picket line maintained by their fellow employeeshave made common cause with the strikers, are engaged inprotected concerted activities as defined in Section 7 of theAct, and may not lawfully be discharged.7 It is not materialthat the employee who refuses to cross the picket line is nota member of the picketing union, is not represented as partof the collective-bargaining unit, or that the picketing isdirected at another employer!It is a contention of the General Counsel, relying on thetestimony of Bynum Paul McKinney, that the Respondent'smotive in terminating the 5 employees was dictated by an-tiunion considerations, and that the issue of the replacementof the employees has simply been interjected by the Respon-dent as a subterfuge masking its discriminatory motive. Mc-Kinney's testimony concerning the remarks made by5N.L R.B. v. Union Carbide Corporation,440 F 2d 54, 56 (C.A. 4,197 1),cert denied 404 U.S 826, 1971.6 N.L.RB. v. Southern Greyhound Lines, Division of Greyhound Lines, Inc.426 F.2d 1299 (C A. 5, 1970).N L R B v.SouthernGreyhound Lines, supra; N L R B v DifcoLaborato-ries,Inc . 427F 2d 170 (CA 6, 1970).8Nuodex Divisionof TennecoChemicals,Inc ,176 NLRB611,BraswellMotor Freight Line,189 NLRB 503. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssistant TerminalManager Cole during a conversationabout candidates for drivers' jobs was not contradicted orrebutted by the Respondent, and I credit McKinney's testi-mony. I find, nevertheless, that a single expression of unionanimus, made at a time substantially in advance of allevents material to this case, and spoken in a context totallyunrelated to the separations, is too isolated and remote towarrant a finding that the Respondent's motive was thatproscribed by Section 8(a)(1) and (3) of the Act. The Gener-alCounsel's contention is rejectedIt is the General Counsel's further contention that thetermination of the five employees for refusing to cross theFerenback picket line, and irrespective of whatever motiveimpelled them to refuse to make the freight deliveries, isperse a violation of Section 8(a)(I) of the Act. The GeneralCounsel argues that the focal point of the inquiry is theactivity itself, that is the employees' act in making commoncause with the Ferenback strikers by refusing to cross theirpicket line, and that the employees' motives for engaging inthe activity are totally irrelevant.As support for her contention that motive is irrelevant,the General Counsel relies on language in AdministrativeLaw Judges' decisions in theCooper Thermometer 9andNuodex10 cases, and particularly on the language that thefocal point of the inquiry is the nature of the activity, not"the employee's motives for engaging in the activity." Thereisnodoubt the cases relied on by the General Counselcontain, inhaec verba,the quoted language, but in my viewboth cases are clearly distinguishable on the facts from thesituation here. InCooper Thermometerthe employee's justi-fications for refusing to cross a picket line were (I) thedanger involved, (2) the reluctance to be a strikebreaker,and (3) knowledge that she would be depriving the strikersof their jobs. Here, I find that the sole motivation of theemployees was physical fearTheNuodexcase, moreover, did not turn on any evidenceof the employee's subjective motive in refusing to cross thepicket line, albeit the issue of motive was injected into theAdministrative Law Judge's decision. The Board's decisioninNuodexsimply denied the employer's contentions that anemployee is not engaged in concerted activity when she isnot a member of the bargaining unit, or refuses individuallyto cross, as opposed to refusing in concert with others.Although not cited by the General Counsel, I find that theBoard's decision in theCongoleum Industriescase,' 1 on afactual situation which closely parallels the facts of thesecases, is diapositive of the issue of whether the five employ-ees named in these complaints were engaged in concertedactivity. InCongoleumthe sole .reason advanced by thedischarges for refusing to cross a picket line, maintained bya union which they were neither members of nor repre-sented by in the bargaining unit, was physical fear. TheAdministrativeLaw Judge, without relying on theemployer's antiunion motives expressed in other aspects ofthe case, found that the discharges constitutedper seviola-tions of Section 8(a)(1). The Board adopted the finding asto both the protected and concertednatureof the employ-9The Cooper Thermometer Company,154 NLRB 502, 50410Nuodex Division of Tennesco Chemicals, Inc,176 N LRB 61111Congoleum Industries, Inc,197 NLRB No 52ees' activities.As related above, the Respondent relies on the decisionof the Court of Appeals for the Fourth Circuit inUnionCarbide Corporation, supra,for the proposition that an em-ployee who refuses to cross a picket line solely for reasonsof physical fear is not engaged in concerted activities be-cause he does not act on principle, makes no common cause,and contributes nothing to mutual aid and protection in thecollective-bargaining process. 12 In my view much is to besaid to the Fourth Circuit's rationaleinUnion Carbide,par-ticularly under circumstances, as the credited testimony re-veals here, where the physical fear which caused theemployees to act was unattended by any mixed motive con-ducive to a finding of intent to engage in a common cause.Put blindly, an act undertaken because of physical fear isthe very antithesis of the assertion of a principle to makecommon cause, or "plight one's troth with the strikers."Iam bound, nevertheless, by Board law until the SupremeCourt has overruled that law, or until the Board has adopteda contrary rule. Inasmuch as the Board cited the FourthCircuit'sUnion Carbidedecision inCongoleum Industries,albeit in support of another proposition,Congoleumobvi-ously rejects the courts' view and constitutes the controllinglaw for purpose of this decision. I find, accordingly, that thefive employees named in the complaints were engaged inprotected concerted activity when they refused to cross thepicket line at the Ferenback plants.With regard to the Respondent's alternative defense, theGeneral Counselarguesthat the Company did not seriouslyattempt to establish an "overriding employer interest" re-quiring "termination" of the five drivers except by obliquereference to its ICC certification and possible "actionthrough their lawyers" by Ferenback The General Counselalso argues against the Respondent's contention that theseparated employees are economic strikers who have anobligation to make an unconditioned application if theywish to return to work. In support of her arguments, coun-sel for the General Counsel relies on the decision of theAdministrative Law Judge in an earlier case involving oneof the Respondent's other terminals.13 I find that the Gen-eralCounsel's arguments on the replacement issue lackmerit both factually and legally.In the secondRedwingcase 14 the Board, while acknow-ledging that the' act prohibits reprisals against employeeswho engaged in protected activity, by refusing to cross apicket line, acknowledged the employer's correspondingright to attempt to run its business, which must be balancedagainst the right of the employees. In distinguishing be-tween replacement ahd discharge, the Board held:In considering the continued validity of the dis-charge-replacement distinction in this situation, we areconvinced that substance, rather than form, should becontrolling. That is, where it is clear from the recordthat the employer acted only to preserve efficient oper-liUnion Carbide, supraat p 5613Overnice Transportation Company,209 NLRB No 11214Redwing Carriers, Inc.and Rockana Carriers, Inc,137 NLRB 1545; affdsub nom Teamsters, Chauffeurs and Helpers Local Umon No 79 v N. L R B ,325 F 2d 101 1 (C A D C , 1963),cert denied377 U S 905 (1964) OVERNITE TRANSPORTATION COMPANY523ation of his business, and terminated the services of theemployees only so it could immediately or within ashort period thereafter replace them with others willingto perform the scheduled work, we can see no reasonfor reaching different results solely on the basis of theprecise words, i.e., replacement or discharge, used bythe employer, or the chronological order in which theemployer terminated and replaced the employees inquestion.In a subsequent case,15 the Board expanded on its ratio-nale inRedwing, supra,by holding:... if the protected right of employeesis tohave anymeaning atall, then the employer who would justify adischarge on the basis of an overriding employer inter-estmustpresent more thana mereshowing that some-one else may have to do the work. . . . and it is onlywhen the employer's businessneed to replace the em-ployees is such as clearly to outweigh the employees'rightto engagein protected activity that invasion of thestatutory right is justified.It is essential, of course, that the business need of theemployer constitute more than a slight inconvenience,16 asit is equally essential that the employer prove that replace-ments were hired to perform the work, and not merely thatthe work was transferred to other employees on the pay-roll. 17Upon the whole record before me, I find that the Respon-dent has met the "stringent"18 burden to prove that it re-placed the employees who refused to cross the picket line forvalid reasons dictated by business necessity. There is, in thefirst instance, no evidence that the employees were dis-charged. Each employee was told at the time of his separa-tion that he would have to be replaced, and there is norealistic evidence that the Respondent was engaging in asubterfuge to hide an antiunion motive, or to discourageother; employees from engaging in concerted activity. Thereplacements were hired, did deliver freight to Ferenbackduring the continuation of the strike, and were still em-ployed on the date thesecaseswere heard.As to the Respondents' business need, I find that LeonFerenback, Inc., is a substantial customer of theRespondent's Bristol terminal, and that pickups and deliv-eries of freight from Ferenback's 'plants at Johnson Citywere a substantial portion of the work assigned to the local,and some over-the-road drivers, at the Bristol terminal. Al-though I find that the Respondent's drivers were not as-15OverniceTransportation Company,154 NLRB 1271, 127416BraswellMotor Freight Line,189 NLRB 503, 50617Montana-Dakota Utilities Co.,189 NLRB 879;CongoleumIndustries,supra.isBraswellMotor Freight, suprasigned to fixed and regular runs, pickups and deliveries, atthe Ferenback plants constituted a substantial portion ofthe regular work of all drivers at the Bristol Terminal, in-cluding the five drivers whose status is here in contest.19 Ifind no evidence in the record to substantiate the contentionthat the Respondent could have assigned other drivers totake the place of those who refused to cross the picket line.On the contrary, the evidence is that the Respondent didattempt to substitute other drivers on Ferenback deliveries,but with the same result that the substitutes also refused tocross the picket line. As the Board has held, the employerisobligated to "present more than a mere showing thatsomeone elsemay have to do the work," but this does notmean that the employer is required to institute a "tempo-rary,makeshift arrangement" or emergency procedures inorder to preserve the efficient operation of his business 20I find and conclude that the Respondent met its burdenof proof of its business necessity, that the employees werereplaced, not discharged, that replacements 21 were hired toperform the work which the separated employees refused toperform in the exercise of their right to engage in concertedactivity, and that the replacements did perform the workand have continued to be employed. As the Respondentestablished the requisite evidence to meet its burden ofproof underRedwing, Braswell,and related cases, the bur-den of going forward shifted back to the General Counselto prove that the facts were not as proffered by theRespondent's evidence. Having failed to meet this burden,Ifind and conclude that the General Counsel has notproved by a preponderance of the evidence that the Respon-dent violated the Act, and I shall recommend that the com-plaint be dismissed in its entirety.CONCLUSIONS OF LAw1.The Respondent, Overnite Transportation Company,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union, United Textile Workers of America,AFL-CIO, Local 532, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not violated the National LaborRelationsAct as alleged in the complaint.[Recommended Order omitted from publication.]19Overnite Transportation Company,209 NLRB No. 112 at p. 4.20Overrate Transportation, Ibidd,at p 4, citingOvernite Transportation Com-pany,154 NLRB 1271, 1274, andThruston MotorLines,Inc,166 NLRB 862,86621The General Counsel appears to contend that even if the employees werereplaced on grounds of the Respondent's business need, they have no obliga-tion to apply for reinstatement. Employees who refuse to cross a picket linein the exercise of their sec. 7 rights are economic strikers and entitled toreinstatement upon request.M/G Transport Services, Inc,204 NLRB No 59.The record reveals that none of the employees have applied for reinstate-ment The General Counsel's reliance onBraswell, supra, Overnice Transpor-tation Company—154 NLRB 1271, andNuodex, supra,ismisplaced becauseof those case, unlike here, the employees were discharged, not replaced, andhere it would not be a futility for them to apply to return to work.